******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. HERBERT CLARK
                 (SC 19041)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Vertefeuille, Js.
      Argued September 17—officially released November 18, 2014

  Richard E. Condon, Jr., senior assistant public
defender, for the appellant (defendant).
  Sarah Hanna, assistant state’s attorney, with whom,
on the brief, were Brian Preleski, state’s attorney, and
Brett J. Salafia, senior assistant state’s attorney, for
the appellee (state).
                           Opinion

   PER CURIAM. Following our grant of certification,1
the defendant, Herbert Clark, appeals from the judg-
ment of the Appellate Court, which affirmed his convic-
tion of assault in the first degree in violation of General
Statutes § 53a-59 (a) (1). State v. Clark, 137 Conn. App.
203, 204, 215, 48 A.3d 135 (2012). The defendant claims
that the Appellate Court incorrectly concluded that the
improper admission of four prior felony convictions to
impeach his credibility constituted harmless error. We
disagree and, accordingly, affirm the judgment of the
Appellate Court.
   The following facts, which the jury reasonably could
have found, and procedural history are set forth in the
opinion of the Appellate Court. ‘‘On the night of October
4, 2008, the victim, Jacqueline Hauter, went to Evey’s
Sports Cafe´ (bar) in [the city of] New Britain. While
the victim talked with her friend, Evelyn Pawlina, the
defendant approached and engaged Pawlina, whom he
knew, in small talk during which Pawlina introduced
the victim to the defendant. At some point during their
conversation, the defendant brought up Pawlina’s pend-
ing divorce, which Pawlina indicated she did not want
to discuss. During this exchange between Pawlina and
the defendant, the victim intervened, telling the defen-
dant to leave Pawlina alone. When the defendant did
not stop speaking with Pawlina, the victim began to
curse at the defendant, and an argument between the
two ensued. At some point during the verbal exchange,
the defendant struck the victim in the face with a beer
bottle, causing her to fall to the floor. The defendant
immediately left the bar as a number of patrons rushed
to the aid of the victim. Within [about] ten minutes, the
police and paramedics arrived at the bar.’’ Id., 204–205.
   ‘‘The paramedics briefly attended to the victim . . .
before she was transported to Hartford Hospital (hospi-
tal). According to Bradley Dreifuss, a physician who
treated the victim at the hospital, the victim was struck
with such force that two of her front teeth became
embedded in her upper lip, and she suffered a laceration
to her neck. Dreifuss indicated that he required the
assistance of [an oral and] maxillofacial surgeon . . .
to extract the victim’s upper lip from her teeth and to
suture the wound. The victim was released from the
hospital the next day.’’ Id., 205.
   The defendant subsequently was arrested and
charged with assault in the first degree in violation of
§ 53a-59 (a) (1), and assault in the first degree in viola-
tion of § 53a-59 (a) (2). Prior to trial, the state indicated
that it intended to impeach the defendant’s credibility
with five prior felony convictions: ‘‘(1) a 1990 conviction
for possession of narcotics, (2) a 1993 conviction for
the sale of illegal drugs, (3) a 1993 conviction for assault
in the second degree, (4) a 1993 conviction for having
a weapon in a correctional institution and (5) a 1997
conviction for possession of narcotics.’’ Id., 207. The
defendant filed a motion in limine, seeking to preclude
the admission of all except the 1997 conviction, but
‘‘the court ruled that the state would be permitted to
impeach the defendant’s testimony by eliciting evidence
of his prior five convictions as unnamed felonies. There-
after, the defendant testified at trial that he was con-
victed of five unspecified felonies, and he provided the
calendar year of each conviction.’’ Id. After a jury trial,
the jury found the defendant not guilty of assault in the
first degree in violation of § 53a-59 (a) (2) but guilty of
assault in the first degree in violation of § 53a-59 (a)
(1). The trial court rendered judgment in accordance
with the jury’s verdict and sentenced the defendant to
a term of imprisonment of twenty years.
   The defendant appealed to the Appellate Court,
claiming, inter alia, ‘‘that the [trial] court [had] abused
its discretion in denying his motion in limine . . .
because the four felonies at issue were more than ten
years old and did not bear directly on his veracity.’’2
Id., 206. The Appellate Court agreed with the defendant
that the admission of the four prior felony convictions
constituted an abuse of discretion but ultimately con-
cluded that the impropriety was harmless. See id., 211,
213. In addressing the defendant’s claim, the Appellate
Court first observed that, pursuant to § 6-7 (a) of the
Connecticut Code of Evidence,3 ‘‘three factors . . .
determine whether a prior conviction may be admitted
[to impeach a witness’ credibility]: (1) the extent of
the prejudice likely to arise; (2) the significance of the
commission of the particular crime in indicating
untruthfulness; and (3) its remoteness in time.’’ (Inter-
nal quotation marks omitted.) Id., 208. Applying these
factors to the present case, the Appellate Court con-
cluded, as to the first factor, that ‘‘the danger of unfair
prejudice is far greater when the accused is the witness
in question because . . . the jury may be prejudiced
not merely on the question of credibility but also on
the ultimate question of guilt or innocence.’’ (Internal
quotation marks omitted.) Id., 210. With respect to the
second factor, the Appellate Court determined that
‘‘none of the [felony convictions at issue] bears any
special relationship or direct nexus to the defendant’s
credibility.’’ Id. As to the third factor, the Appellate
Court noted that it is ‘‘rare’’ for a felony conviction that
is more than ten years old ‘‘[to retain] the minimal
probative value sufficient to overcome its prejudice.
. . . Thus . . . any probative value the prior felony
convictions . . . may have had for the purposes of
impeachment was significantly devalued by the passage
of substantially more than one decade since their occur-
rence.’’4 (Citation omitted; internal quotation marks
omitted.) Id., 210–11. In light of the foregoing analysis,
the Appellate Court concluded that the trial court had
abused its discretion in permitting the state to use the
four prior felony convictions to impeach the defendant’s
credibility. Id., 211.
   Turning to the question of harm, the Appellate Court
first observed that, in order ‘‘[t]o establish that [the
defendant] is entitled to a new trial, [he] must show
. . . that the court’s ruling caused him substantial prej-
udice.’’5 Id. The Appellate Court determined that ‘‘the
state’s case against the defendant was strong and largely
uncontested . . . [and] a substantial portion of the
defendant’s testimony corroborated the accounts given
by witnesses for the state.’’ Id., 212. Specifically, the
Appellate Court noted that ‘‘the only material variance
between the victim’s testimony and the defendant’s as
to the operative facts of the assault is [the victim’s]
claim that [the defendant] struck her twice, once in the
mouth and again on the side of her [neck]6 with a bottle
and the defendant’s claim that he struck her once with
his fist only . . . .’’7 (Footnote added.) Id. The Appel-
late Court further noted that Pawlina and Ann Marie
Degnan, who were present at the bar at the time of the
assault, both gave written statements to police, which
were admitted as substantive evidence pursuant to
State v. Whelan, 200 Conn. 743, 753, 513 A.2d 86, cert.
denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598
(1986), and which corroborated the victim’s testimony
that the defendant hit the victim with a beer bottle.8
State v. Clark, supra, 137 Conn. App. 212–13 and n.8.
Finally, the Appellate Court observed that the jury
found the defendant not guilty ‘‘of the charge of assault
in the first degree causing permanent disfigurement
despite testimony from [Dreifuss] and the victim that
the victim suffered sufficient wounds to require [sutures
in] both . . . her neck and mouth. Thus, contrary to
the defendant’s contentions, it is evident that the jury
was discerning in its assessment of the state’s claims
and that it was not . . . disposed to find him guilty
on the ground that he had prior felony convictions.’’
(Footnote omitted.) Id., 213. Accordingly, the Appellate
Court concluded that the defendant had not met his
burden of demonstrating that the impropriety was
harmful. Id.
   We granted the defendant’s petition for certification
to appeal, limited to the following issue: ‘‘Did the Appel-
late Court properly determine that the admission of
the defendant’s record of prior convictions constituted
harmless error?’’ State v. Clark, 307 Conn. 915, 54 A.3d
179 (2012). After examining the record and briefs and
considering the arguments of the parties, we conclude
that the judgment of the Appellate Court should be
affirmed. Because the Appellate Court’s opinion fully
and capably addresses the certified issue, it would serve
no useful purpose for us to repeat the discussion con-
tained therein.
     The judgment of the Appellate Court is affirmed.
 1
     See State v. Clark, 307 Conn. 915, 54 A.3d 179 (2012).
 2
     The defendant also claimed that the trial court improperly issued a
standing criminal restraining order against him. The Appellate Court agreed
with the defendant and, accordingly, directed the trial court to vacate that
order. See State v. Clark, supra, 137 Conn. App. 215. That issue is not before
us in this appeal.
   3
     Section 6-7 (a) of the Connecticut Code of Evidence provides: ‘‘General
rule. For the purpose of impeaching the credibility of a witness, evidence
that a witness has been convicted of a crime is admissible if the crime was
punishable by imprisonment for more than one year. In determining whether
to admit evidence of a conviction, the court shall consider:
   ‘‘(1) the extent of the prejudice likely to arise,
   ‘‘(2) the significance of the particular crime in indicating untruthful-
ness, and
   ‘‘(3) the remoteness in time of the conviction.’’
   4
     We note, with respect to the third factor, that the Appellate Court also
observed that this court has ‘‘sanctioned a general guideline for the determi-
nation of remoteness that parallels rule 609 (b) of the Federal Rules of
Evidence. Rule 609 (b) establishes a ten year limitation from conviction
or release from resulting confinement [on] the use of the conviction for
impeachment purposes . . . .’’ (Footnote omitted; internal quotation marks
omitted.) State v. Clark, supra, 137 Conn. App. 208–209.
   Rule 609 of the Federal Rules of Evidence provides in relevant part: ‘‘(b)
Limit on Using the Evidence After 10 Years. This subdivision . . . applies
if more than 10 years have passed since the witness’s conviction or release
from confinement for it, whichever is later. Evidence of the conviction is
admissible only if:
   ‘‘(1) its probative value, supported by specific facts and circumstances,
substantially outweighs its prejudicial effect; and
   ‘‘(2) the proponent gives an adverse party reasonable written notice of
the intent to use it so that the party has a fair opportunity to contest its
use. . . .’’
   In Label Systems Corp. v. Aghamohammadi, 270 Conn. 291, 852 A.2d 703
(2004), however, we clarified that, in contrast to rule 609 (b) of the Federal
Rules of Evidence, § 6-7 (a) of the Connecticut Code of Evidence does not
condition the admissibility of a conviction that is more than ten years old
on a determination that the probative value of the conviction ‘‘substantially
outweighs’’ its prejudicial effect. (Internal quotation marks omitted.) Id.,
313. Rather, all convictions offered for impeachment purposes are subject
to the three part balancing test set forth in § 6-7 (a). See id. In the present
case, however, it is clear that the Appellate Court properly analyzed the
convictions under the three part balancing test of § 6-7 (a). See State v.
Clark, supra, 137 Conn. App. 208–11.
   5
     In State v. Sawyer, 279 Conn. 331, 904 A.2d 101 (2006), overruled in part
on other grounds by State v. DeJesus, 288 Conn. 418, 953 A.2d 45 (2008),
we clarified that ‘‘a nonconstitutional error is harmless when an appellate
court has a fair assurance that the error did not substantially affect the
verdict.’’ (Internal quotation marks omitted.) Id., 357. In the present case,
although the ‘‘substantial prejudice’’ language quoted by the Appellate Court
is taken from pre-Sawyer case law; State v. Clark, supra, 137 Conn. App.
211; the court’s analysis is nevertheless consistent with the fair assurance
test now applied for purposes of appellate review in this state. See id., 211–13.
   6
     The opinion of the Appellate Court indicates that the victim testified
that the defendant struck her ‘‘in the mouth and again on the side of her
head . . . .’’ State v. Clark, supra, 137 Conn. App. 212. The victim, however,
testified that the defendant first struck her in the mouth, breaking the bottle,
and then struck her in the neck with the broken bottle.
   7
     The defendant also testified that the victim lunged at him while he
was holding a bottle of beer, and that he shielded himself with his hands,
suggesting that he accidentally cut the victim’s neck with an unbroken bottle.
Although the Appellate Court did not expressly address the defendant’s
argument that the admission of the prior felony convictions was harmful
because his credibility was essential to the central issue of whether he
intended to cause the victim serious physical injury, the evidence presented
at trial rendered this claim entirely implausible. Dreifuss, the physician who
treated the victim at the hospital, testified that the laceration on the victim’s
neck was consistent with having been caused by a glass bottle, and pieces
of material consistent with glass were recovered from the laceration. The
defendant’s suggestion that he caused such a laceration with an unbroken
glass bottle strains credulity. Additionally, the defendant hit the victim in
the face with such force that, according to Dreifuss, the victim’s teeth were
so deeply embedded into her lip that she could not open her mouth, and
an oral and maxillofacial surgeon had to extract her teeth from her lip. In
light of this uncontested evidence, the defendant could not reasonably expect
a jury to credit his testimony that he did not intend to cause the victim
serious physical injury.
   8
     ‘‘At trial . . . Pawlina testified that she did not recall the victim being
hit in the face or getting cut on her neck. Likewise, Degnan testified that
she did not see the defendant hit the victim. Both Degnan’s and Pawlina’s
statements were admitted as substantive evidence [at] trial pursuant to State
v. Whelan, [supra, 200 Conn. 753].’’ State v. Clark, supra, 137 Conn. App.
213 n.8.